423 So. 2d 443 (1982)
Bette JOHNS, Appellant,
v.
Owen JOHNS, Appellee.
No. 82-323.
District Court of Appeal of Florida, Fourth District.
December 1, 1982.
Rehearing Denied December 23, 1982.
Hans C. Feige, Coral Springs, for appellant.
*444 Geneva Forrester Flaherty, Largo, for appellee.
PER CURIAM.
Being dissatisfied with the alimony provisions contained in a final judgment entered in a dissolution of marriage action, the wife appeals. We affirm this facet on the basis of the tests and criteria found in Canakeris v. Canakeris, 382 So. 2d 1197 (Fla. 1980).
The trial court refused to award to the wife her attorney fees and costs, and the wife appeals. We reverse this refusal.
This was a 25 year marriage and, without going into detail, the somewhat meager assets of the parties were basically divided equally. In addition the wife was awarded $30.00 weekly child support and $75.00 monthly permanent alimony.
However, compellingly, there was a wide disparity in their respective present incomes with the husband's gross income of $38,000.00 per annum exceeding the wife's income by about nine times. While it is true that expert testimony indicated that the wife had a bright income potential in times to come if she chose to pursue it, we still feel that the circumstances of this case reflect an abuse of the trial court's discretion in not awarding her attorney fees and costs. Sloman v. Sloman, 418 So. 2d 1249 (Fla. 4th DCA 1982); Mahoney v. Mahoney, 380 So. 2d 497 (Fla.2d DCA 1980); Droubie v. Droubie, 379 So. 2d 1331 (Fla.2d DCA 1980) and Canakeris v. Canakeris, supra.
We remand with respectful instructions to award the wife reasonable attorney fees and costs, and to structure payment of same taking into account the income and abilities of the husband.
Affirmed in part; reversed in part; and remanded for further proceedings consistent herewith.
DOWNEY, BERANEK and WALDEN, JJ., concur.